DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement entered January 11th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 9, 12, 15, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA (US 2008/0176652)


Claim 9: YOSHIZAWA teaches a gaming machine, comprising:
a gaming cabinet configured to house components associated with the gaming machine(YOSHIZAWA Figure 2; Paragraphs [0042]);
a credit input mechanism coupled to the gaming cabinet (YOSHIZAWA Paragraph [0057]; Figure 2;  Elm 12, 13) and configured to receive a physical item associated with a monetary value for establishing a credit balance, the credit balance being increasable and decreasable based on wagering activity (YOSHIZAWA Paragraph [0065], [0066], [0082]-[0084], [0086]);
a payout mechanism coupled to the gaming cabinet and configured to make a payout from the credit balance(YOSHIZAWA Figure 2; Paragraphs [0045], [0071]);
a first video display coupled to the gaming cabinet (YOSHIZAWA Paragraph [0042]; Figure 2; Elm 4B); 
a second video display coupled to the gaming cabinet(YOSHIZAWA Paragraph [0042]; Figure 2; Elm 4A); and 
a game controller within the gaming cabinet(YOSHIZAWA Paragraph [0061]; Figure 7; Elm 32) and 

initiate a casino wagering game in response to receiving a wager input from the wagering input mechanism, the wager input indicative of a wager amount that is deducted from the credit balance(YOSHIZAWA Paragraph [0082]-[0084]);
display a plurality of reels via the first video display, the plurality of reels providing a matrix of symbol display positions on the first video display(YOSHIZAWA Paragraphs [0084], [0085]; Figure 3);
spin the plurality of reels to present, based on a value generated by a random number generator(YOSHIZAWA Paragraphs [0060], [0062]), a plurality of symbols from a symbol set for display in respective ones of the symbol display positions of the matrix of symbol display positions(YOSHIZAWA Paragraphs [0084], [0085]); 
randomly make a determination, based on the random number generator, whether to add at least one extra wild symbol to the matrix of symbol display positions (-game symbols randomly determined by the random number generator trigger the bonus game that will add at least one extra wild symbol to the symbol matrix- YOSHIZAWA Paragraphs [0047] [0084] Paragraphs [0085], [0087]; Figure 3):
in response to the determination being to add at least one extra wild symbol to the matrix of symbol display positions:

control the first video display and the second video display to display a second portion of the wild symbol awarding animation during which the one or more animated objects shown in the first portion of the wild symbol awarding animation moves from the second video display to a selected symbol display position in the matrix of symbol display positions and display a wild symbol at the selected symbol display (-the ‘fixedly’ presentation of the wild symbol in the prior art is understood to transform all symbols displayed at that position in to a wild symbol-  YOSHIZAWA Paragraphs [0054], [0055], [0097]-[0100]; Figures 5, 6);
evaluate the plurality of symbols including the wild symbol displayed in the matrix of symbol display positions to determine an award value(YOSHIZAWA Paragraphs [0086], [0102])., and
update the credit balance with the award value(YOSHIZAWA Paragraphs [0086], [0102]); and
in response to the determination being to add no extra wild symbols to the matrix of symbol display positions:
	evaluate the plurality of symbols displayed in the matrix of symbol display positions to determine the award value; and

YOSHIZAWA teaches the invention as presented above including the animated presentation of the wild symbols at determined locations in display of a matrix of symbols.  While YOSHIZAWA teaches placement of the wild symbols in the symbol matrix prior to the placement of the remaining symbols in the matrix opposed to presenting the wild symbols in the matrix position after the placement of the remaining symbols, the reversal of the presentation steps however  represents the mere reordering of process steps and or differences in aesthetic presentation (MPEP 2145.04.I & 2145.04.IV.C) that would both as claimed and presented in the prior art resulted in the co-presentation of remaining and wild symbols together on a matrix in a manner that would identify the wild symbol locations.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have populated the symbol positions in the matrix prior to incorporating the wild symbols in YOSHIZAWA because such would have represented the mere re-ordering of steps as defined by (MPEP 2145.04.IV.C) and provided the advantage of entertaining the player by individually revealing the effects of the wild symbols on the game array.

12:  YOSHIZAWA teaches the claimed invention of claim 9, wherein execution of the instructions further causes the game controller to:
		select a quantity of extra wild symbols to add to the matric of symbol display positions: and
		control the second video display to present a quantity of animated objects during the first portion of the wild symbol awarding animation, wherein the quantity of animated object indicates the quantity of extra wild symbols to be added to the matrix of symbol display positions (YOSHIZAWA Paragraphs [0054], [0055], [0097]-[0100]; Figures 5, 6; Elm 41, 181).


Claim 15:  YOSHIZAWA teaches the claimed invention of claim 9, wherein execution of the  instructions, by the game controller further cause the game controller to make the determination to add at least one extra wild symbol to the matrix of symbol display positions if a random value produced by the random number generator corresponds to a defined sub-range of a range of possible random values generated by the random number generator (-game symbols randomly determined by the random number generator trigger the bonus game that will add at least one extra wild symbol to the symbol matrix- YOSHIZAWA Paragraphs [0047] [0084] Paragraphs [0085], [0087]; Figure 3)




Claims 34: YOSHIZAWA teaches the gaming machine as claimed in claim 9, wherein execution of the instructions further causes the game controller to spin the plurality of reels and make the determination after receiving the wager input indicative of the wager amount(- YOSHIZAWA Figure 10; Elm s10, s13, s14, s17).



Claims 13, 14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA (US 2008/0176652) as applied to at least claims 9, 12, 15, and 34  above and further in view of Schultz et al (US 2014/0094255).
Claim 13:  The combination of YOSHIZAWA & Schultz teaches the claimed invention, wherein executions of the instructions further causes the game controller to:
select a multiple wild symbol as the wild symbol added to the selected symbol display position;
control the first video display to place, the multiple wild symbol at the selected symbol position divide the multiple wild symbol placed at the  selected symbol position into a plurality of single wild symbols add one single wild symbol, of the plurality of single wild symbols to the selected symbol display position, and add at least one other single wild symbol of the plurality of single wild symbols  to another symbol display position of the plurality/matrix of symbol display positions (Exploding star  wild symbol- Schultz Figure 3- 6; Paragraph [0028]).
Schultz Figure 3- 6, 7-10; Paragraph [0028] Elm 116, 122).  It would have been obvious to one of ordinary skill in that art to have included the use of multiple wild symbol as taught by Schultz, in YOSHIZAWA in order to provide the player with enhanced excitement and increased opportunity of winning.

Claim 14:  The combination of YOSHIZAWA, & Schultz teaches the claimed invention, wherein the animated object associated  with the multiple wild symbol is visually distinct from another animated objects associated with the single wild symbols(Schultz Figure 3- 6).

Claim 31:  The combination of YOSHIZAWA, & Schultz teaches the gaming machine as claimed in claim 1, wherein the execution of the instructions, further cause the game controller to randomly select, based on another random value produced by the random number generator, the wild symbol from a set of wild symbols including a single wild symbol and a multiple wild symbol(Schultz Figure 3- 6; Abstract; Paragraph [0028], [0029]).


Response to Arguments
As previously noted the incorporate amendments explicitly presenting the inclusion of a Random Number Generator that is understood to represent a physical element of the claimed invention in view of the specification and that would support the presence of a patent eligible subject matter per MPEP §2106.05.
Applicant's arguments filed December 17th, 2020 have been fully considered but are not persuasive with regards to claims 9, 12-15, 31 and 34.  
Specifically the applicant presents on pages 18-20 and regarding claims 9, 12, and 15, that the claimed invention utilizes a random output from a random number generator to determine whether to add the at least one extra wild symbol to the matrix and proposes that the prior art of YOSHIZAWA does not teach the same.  Specifically the applicant’s remarks propose that elements of the prior art concerning limiting the number of bonus sub-games being played to a multiple of 3 (3n-th wherein n is a natural number) determines whether to add the at least one extra wild symbol to the matrix to add the at least one extra wild symbol to the matrix, however since this step is not determinative with regards to  whether to add the at least one extra wild symbol to the matrix but instead effects the continual play of the sub-game, the applicant’s arguments are respectfully non-persuasive.  Alternatively stated it, in YOSHIZAWA the utilization of a random number generator to provide the random determination of game symbols occurring during the base game which in turn may in turn trigger the bonus game and wild symbols provided therewith that is determinative as to whether to add the at least one extra wild symbol to the matrix.

Finally,  newly presented claim 34 is proposed by the applicant as including an order of steps concerning the display of a wild symbol after receiving a bet that is notably reflected by YOSHIZAWA in figure 11 at Elements A5(bet) and subsequent symbol presentation to the player at Elements S14 which is further described at Paragraphs [0085] and [0086].
 
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Allowable Subject Matter
Claims 1, 2, 5-8, 16, 19-23, 25, 27-30, 32, and 33 are allowed.

Applicant presented amendments and arguments directed to the remaining claims 1, 2, 5-8, 16, 19-23, 25, 27-29, and 33  have been found persuasive and the rejections of these claims have been withdrawn.  Claims 30 and 32 is noted as being dependent on and incorporating the subject matter of parent claims 1 and 16 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715